              Case 5:21-cv-00022 Document 1 Filed 01/13/21 Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION
JOONG ANG CORPORATION,                            §
                                                  §
        Plaintiff                                 §
                                                  §
VS.                                               §           CIVIL ACTION NO. 5:21-cv-00022
                                                  §
SDI FABSURPLUS, LLC,                              §                   JURY TRIAL DEMANDED
                                                  §
        Defendant                                 §



                                          COMPLAINT

        COMES NOW, JOONG ANG CORPORATION, Plaintiff herein, and files this

Complaint against SDI FABSURPLUS, LLC, Defendant herein, and for cause of action would

respectfully submit to the Court as follows:


                                                 PARTIES

1.      Plaintiff JOONG ANG CORPORATION (“JAC”) is a foreign corporation maintaining its

     principal place of business in the Republic of Korea.

2.      Defendant SDI FABSURPLUS, LLC (“SDI”) is a Texas limited liability company

     maintaining its principal place of business in Boerne, Texas, and may be served with process

     by and through its registered agent for service of process: Jesse B. Griffin, 1001 Main Street,

     Suite 3, Boerne, Texas 78006.

                                               JURISDICTION

3.      The Court has jurisdiction over the lawsuit under 28 U.S.C. §1332(a)(4), because JAC is

     a citizen of a foreign state; SDI is a citizen of Texas; and the amount in controversy exceeds

     $75,000.00 excluding interest and costs.

                                                  1
Complaint
              Case 5:21-cv-00022 Document 1 Filed 01/13/21 Page 2 of 10




                                                  VENUE

4.        Venue is proper in this District under 28 U.S.C. § 1391(b)(1) and (b)(2), because SDI

     maintains its principal place of business in the State of Texas, and a substantial part of the

     events or omissions which give rise to this claim occurred in this District.

                                       FACTUAL BACKGROUND

5.        On or about May 22, 2019, JAC and SDI entered into a Purchase Order Agreement

     whereby SDI agreed to sell and JAC agreed to purchase a commercial equipment back

     grinder known as Disco DFG 8540 (“Disco”). The total purchase price for the Disco unit

     was $250,000.00 to be paid in several installments of $20,000.00, $30,000.00 and finally

     $200,000.00. A true, correct and genuine copy of the purchase order is attached hereto and

     incorporated herein as Exhibit A.

6.        The contract provided that all sales of equipment were final and that 100% payment was

     due before SDI’s delivery of the equipment. The sale was not conditioned upon or otherwise

     made subject to SDI’s ability to secure the Disco equipment from any third party. SDI was

     responsible for all shipping/freight, insurance, transportation, sales tax, and rigging and

     crating costs incurred in delivering the Disco equipment to a designed warehouse delivery

     point, subject to EXW (Incoterms 2010) shipping terms. Prior to delivery SDI assumed all

     liability for delivery of the equipment and all other risks of loss or damage, including the loss

     of JAC’s funds used to purchase the equipment.

7.        On June 17, 2019, JAC sent the initial $20,000.00 payment to SDI by wire transfer to

     SDI’s Bank of America account located in Boerne, Texas. A true correct and genuine copy

     of said initial $20,000.00 wire transfer is attached hereto and incorporated herein as Exhibit

     B.


                                                  2
Complaint
               Case 5:21-cv-00022 Document 1 Filed 01/13/21 Page 3 of 10




8.       By wire transfer dated June 19, 2019, JAC made the second $30,000.00 installment

      payment to SDI. A true correct and genuine copy of said $30,000.00 wire transfer is attached

      hereto and incorporated herein as Exhibit C.

9.       JAC anticipated selling the Disco machine to a third party user, DMT of Taiwan. On or

      about July 10, 2019, Sean Bang, an employee of SDI and a representative of DMT visited the

      site of the Disco machine, located at the offices of Axus Technology, Inc. located in

      Chandler, Arizona, to inspect the Disco machine prior to purchase and delivery.         The

      machine passed inspection. JAC, SDI and DMT were notified, and the transaction was

      scheduled to close.

10.      Post inspection, JAC wire transferred to SDI funds in the amount of $200,000.00

      constituting the net balance due on the JAC/SDI purchase order. A true, correct and genuine

      copy of JAC’s wire transfer of July 11, 2019 in the amount of $200,000.00 to SDI is attached

      hereto and incorporated herein as Exhibit D.

11.      SDI, on June 20, 2019, executed a separate purchase order with Maytech, an entity

      purporting to be the supplier of the Disco machine, to purchase the Disco machine for

      $215,000.00 via wire transfer instruction to a Maytech purported bank account with Capital

      One Bank in the Bronx, New York. A true, correct and genuine copy of the Maytech

      contract is attached hereto and incorporated herein as Exhibit E. SDI had apparently never

      done business with Maytech as an equipment supplier before this transaction, and conducted

      no due diligence to verify the existence of Maytech; the validity of its wire transfer

      instructions; the ownership of the equipment; or its capability of performing.

12.      Following the inspection, SDI effectuated the wire transfer of the $215,000.00 from its

      account at Bank of America, to a Maytech account at Capital One Bank, on or about July 12,


                                                     3
Complaint
               Case 5:21-cv-00022 Document 1 Filed 01/13/21 Page 4 of 10




      2019. After initiation of the wire transfer, Alex Banes, a purported officer and/or employee

      of Maytech, by e-mail dated July 17, 2019, notified SDI that clearance of the wire transfer

      had been held up due to problems at Capital One Bank verifying the identity and validity of

      the Maytech account. Mr. Banes requested SDI to immediately contact Bank of America to

      initiate an immediate call back on the wire transfer funds. Upon information and belief, SDI

      failed to timely instruct a call back of fund through its bank, Bank of America. Absent an

      immediate call back, the wire transfer funds were deposited into Maytech’s designated

      Capital One Bank account.

13.      Upon receipt of the final wire transfer, Maytech was obligated to deliver the Disco

      machine as directed by SDI.

14.      SDI, shortly after the funds had been transferred to Maytech, discovered that Maytech

      was a false entity established by third-party foreign nationals Osita J. Enwerno a/k/a Osita J.

      Enweronye, Patrick J. Enweroyne and others, as a vehicle to perpetrate a fraud on the parties

      to the transaction, and unlawfully steal the funds wired by SDI.

15.      When SDI realized that Maytech was a fraud and its principal account was established by

      foreign national thieves, SDI notified JAC that it could not provide the Disco machine as

      contracted and that the money had been stolen.

16.      Upon information and belief, SDI reported the fraud to both Bank of America and Capital

      One Bank, neither of which has, to date, successfully tracked the funds or the third party(ies)

      who set up the fraudulent Maytech account.

17.      JAC, by notice to SDI dated July 19, 2019, cancelled the contract and demanded a full

      refund of the purchase price of $250,000.00.




                                                   4
Complaint
               Case 5:21-cv-00022 Document 1 Filed 01/13/21 Page 5 of 10




18.      SDI never delivered the Disco machine or refunded the full purchase price. On or about

      November 15, 2019, SDI paid a partial refund of only $35,000.00 to JAC, leaving a net

      refund amount due and owing to JAC of $215,000.00. Despite demand, SDI has failed and

      refused to refund the balance of the purchase price.

                                           CAUSES OF ACTION

                                             Breach of Contract

19.      JAC adopts and reasserts the factual allegations set forth in Paragraphs 1 - 18 herein.

20.      The purchase order by and between JAC and SDI was a valid, enforceable contract. JAC,

      as a party to the contract, is a proper party to bring suit for breach of contract. JAC fully

      performed its obligations under the contract. Defendant SDI however, materially breached

      the contract by failing to deliver the Disco equipment and failing to refund the full amount of

      the purchase price when the machine was not delivered, proximately causing JAC actual

      damages in the amount of $215,000.00, together with pre and post-judgment interest thereon,

      and recovery of reasonable attorney’s fees as set forth in the contract.

                                           Fraud by Omission

21.      JAC adopts and reasserts the factual allegations set forth in Paragraphs 1 - 18 herein.

22.      JAC further alleges that SDI concealed or failed to disclose that SDI did not own or

      control the subject Disco equipment and that it had to secure same from a third party or

      parties. The terms of the contract created the false impression that SDI owned or controlled

      the Disco equipment and that SDI could effectuate the sale directly to JAC. SDI created a

      false representation with disclosure of some information about the Disco equipment, but not

      all relevant information. SDI, therefore, had a duty to disclose to JAC that SDI did not own

      or control the equipment and that title and physical possession of the equipment had to be


                                                    5
Complaint
               Case 5:21-cv-00022 Document 1 Filed 01/13/21 Page 6 of 10




      acquired from a third party(ies). The facts pertaining to SDI’s lack of ownership and control

      of the equipment were material to the transaction. SDI knew that JAC was ignorant of the

      actual ownership and control of the equipment, and JAC did not have an equal opportunity to

      discover the facts. SDI was deliberately silent when it had a duty to disclose all facts relating

      to the ownership of the equipment. SDI’s failure to disclose the fact that it did not own the

      Disco equipment and had to acquire same from third party(ies) in order to perform on the

      contract, was intended to induce JAC to enter into the contract and pre-pay the entire

      purchase price for the equipment. JAC relied on SDI’s non-disclosure by pre-paying the

      entire purchase and suffered injury by loss of the prepaid purchase price and never receiving

      the equipment.

                                                  Negligence

23.      JAC adopts and reasserts the factual allegations set forth in Paragraphs 1 - 18 herein.

24.      JAC further alleges that SDI had a duty of care to exercise commercially reasonable

      practices in dealing with Maytech, an entity with which it had no prior dealings.

      Specifically, SDI failed to reasonably investigate and verify the existence of Maytech and its

      ability to deliver the specified Disco equipment; its ownership of a banking account(s) with

      Capital One Bank; and wire transfer information, before executing a purchase order and wire

      transferring JAC’s funds to Maytech.         SDI, by failing to conduct any due diligence

      investigation of Maytech and its designated account, and by failing to initiate an immediate

      call back of the wire funds through Bank of America, breached said duty of care, proximately

      causing JAC actual damages in the amount of $215,000.00, together with pre and post-

      judgment interest as provided by law.




                                                   6
Complaint
              Case 5:21-cv-00022 Document 1 Filed 01/13/21 Page 7 of 10




25.      JAC further alleges that by failing to investigate and verify the legitimacy of Maytech,

      and by wire transferring funds to a designated bank account without first having conducted

      said investigation, SDI was grossly negligent, thereby entitling JAC to recover exemplary

      damages under TEX. CIV. PRAC. & REM. CODE §41.003(a).

                                     Negligent Misrepresentation

26.      JAC adopts and reasserts the factual allegations set forth in Paragraphs 1 - 18 herein.

27.      JAC further alleges in the alternative, that SDI made representations and or failed to

      disclose material facts to JAC as to the ownership of the equipment and its ability to

      consummate the sale directly to JAC from its own equipment inventory. SDI did not disclose

      the actual owner of the equipment or that SDI’s performance of the contract was in any way

      contingent upon acquisition of the equipment from any third party. SDI’s representation(s)

      and or failure to disclose occurred in the course of SDI’s business and in a transaction in

      which SDI had a pecuniary interest. SDI supplied false information to JAC and/or did not

      use reasonable care in obtaining or communicating said information.          JAC’s justifiable

      reliance upon SDI’s representations or omissions proximately caused JAC to incur out-of-

      pocket losses in the amount of $215,000.00.

                                         Money Had and Received

28.      JAC adopts and reasserts the factual allegations set forth in Paragraphs 1 - 18 herein.

29.      JAC further alleges that SDI had and received a total of $250,000.00 from JAC on the

      Disco transaction. Said funds were owned by JAC until delivery of the Disco equipment was

      effectuated in accordance with the purchase order. SDI received and deposited said funds,

      and any reimbursement of funds by any banking institution, which in equity and good

      conscience belongs to JAC. In order to avoid unjust enrichment, said funds, including any


                                                    7
Complaint
               Case 5:21-cv-00022 Document 1 Filed 01/13/21 Page 8 of 10




      funds reimbursed by the commercial banks involved in the transaction, should be paid back

      to JAC in the amount of $215,000.00, together with pre and post-judgment interest as

      provided by law; and reasonable attorney’s fees provided by contract.

                                              UCC Violations

30.      JAC adopts and reasserts the factual allegations set forth in Paragraphs 1 - 18 herein.

31.      JAC alleges that the purchase order contract with SDI was a contract for the sale of goods

      subject to the terms and provisions of Chapter 2 of the UCC (Sales). TEX. BUS. & COMM.

      CODE §2.106, et seq., and the rights and remedies afforded to a buyer thereunder. The

      purchase order was a contract under TEX. BUS. & COMM. CODE §1.201; the equipment that

      was the subject of the sale was a good under §2.105; SDI was the seller under §2.103; and

      JAC was the aggrieved buyer under §§1.201 and 2.106.

32.      JAC’s cancellation of the purchase order contract as provided in TEX. BUS. & COMM.

      CODE §2.720, entitles JAC to recover the net purchase price paid, $215,000.00, under §2.711

      and 2.713, together with reasonably foreseeable consequential damages under §2.715.

33.      JAC further seeks recovery of its reasonable attorney’s fees and pre and post-judgment

      interest as provided by law.

                                         Breach of Fiduciary Duty

34.      JAC adopts and reasserts the factual allegations set forth in Paragraphs 1 – 18 herein.

35.      In the alternative, JAC alleges that SDI acted as JAC’s agent in facilitating and securing

      the purchase and sale of the Disco equipment. By failing to secure and deliver the Disco

      equipment; by failing to disclose that SDI did not own or control the Disco equipment;

      and/or by failing to fully refund the purchase price paid by JAC, SDI breached its fiduciary

      obligations, proximately causing JAC the loss of the purchase price paid in the net amount of


                                                  8
Complaint
               Case 5:21-cv-00022 Document 1 Filed 01/13/21 Page 9 of 10




      $215,000.00, together with pre and post-judgment interest thereon and reasonable attorney’s

      fees as specified by contract.

36.      JAC further seeks recovery of exemplary damages under TEX. CIV. PRAC. & REM. CODE

      §41.

                                             DTPA Violations

37.      JAC adopts and reasserts the factual allegations set forth in Paragraphs 1 - 18 herein.

38.      JAC further alleges in the alternative, that JAC is a business consumer who sought to

      acquire goods and services from SDI as defined by TEX. BUS. & COMM. CODE. ANN.§ 17.45.

      By failing to disclose its lack of ownership and/or possession or control over the Disco

      equipment and by requiring 100% pre-payment of the purchase price before any delivery of

      the equipment, SDI engaged in false, misleading or deceptive acts in violation of TEX. BUS.

      & COMM. CODE ANN. §§17.46(b)(2), (3), (5), (12), and (24), as well as §§ 17.50(a)(1)(A) and

      (B) and (3), which were the producing cause of actual damages in the amount of $215,000.00

      together with pre and post-judgment interest thereon, together with reasonable attorney’s fees

      as provided by law. Pre-suit notice of said DTPA violations was sent via certified mail,

      return receipt requested, on October 23, 2020, a true, correct, and genuine copy of which is

      attached hereto as Exhibit F.

39.      JAC further alleges that the actions of SDI were committed knowingly, thereby entitling

      JAC to recovery of three times the amount of its economic damages.

                                             JURY DEMAND

40.      JAC hereby requests a trial by jury in this cause and herewith tenders the jury fee.




                                                  9
Complaint
              Case 5:21-cv-00022 Document 1 Filed 01/13/21 Page 10 of 10




                                                  PRAYER

41.      JAC respectfully prays that SDI be cited to appear and answer herein; and that after a trial

      on the merits, judgment be awarded in favor of JAC against SDI for actual damages;

      reasonably foreseeable consequential damages; exemplary damages; statutory damages;

      reasonable attorney’s fees; together with pre and post judgment interest as may be allowed by

      law; court costs; and for such other and further relief to which JAC may be justly entitled.

                                                       THE CUNNINGHAM LAW FIRM

                                                       /s/ Scott Douglas Cunningham
                                                       SCOTT DOUGLAS CUNNINGHAM
                                                       Texas Bar No. 05243700
                                                       7670 Woodway, Suite 110
                                                       Houston, Texas 77063
                                                       (713) 273-8950
                                                       (713) 273-8951 (fax)
                                                       E-mail: sdc1776@peoplepc.com


                                                       COUNSEL FOR PLAINTIFF
                                                       JOONG ANG CORPORATION



Of Counsel:

Jeeho Shin
Texas Bar No. 24094945
JEEHO SHIN & ASSOCIATES, PLLC
10333 Harwin Dr., Suite 170
Houston, Texas 77036
(832) 977-3900
(832) 956-1926 (fax)
E-mail: thejslaw@outlook.com




                                                  10
Complaint
